InsnEY, J.
A petition for a rehearing in this case has been presented by the plaintiffs, and another by the intervenor.
The plaintiffs and the intervenor hold towards each other antagonistic positions. The latter resisting, as owner of certain steamboat machinery taken out ofthe wreck of the Powell, the claim of the plaintiffs, asserting a privilege thereon to secure their demand against the defendants.
*123Judgment was rendered in the Court below in favor of the intervenor, declaring the property theirs, and not subject to the privilege; and the intervenor has not been made a party to this suit. This judgment cannot be disturbed, nor its correctness be questioned in this Court.
The cause for remanding the case was, that the transcript was incomplete, certain documents, according to the clerk’s certificate, being missing. This testimony related exclusively to the claim of the intervenor.
The plaintiffs ask for a rehearing, and we think, to subserve the purposes of justice, it should be granted to them.
It is therefore ordered that a rehearing be granted in this appeal.